Citation Nr: 0303438	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-22 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial disability rating for 
bilateral pes planus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Renee D. McCray, Associate Counsel



INTRODUCTION

Procedural history

The veteran had active service from August 1940 to March 
1962.

The veteran was granted service connection for bilateral pes 
planus in a June 1962 rating decision.  A 10 percent 
disability rating was assigned at that time and has been in 
effect ever since.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  The veteran expressed his 
disagreement with the assigned disability rating and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in November 1999. 

In September 2001, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) in September 2001 which continued the 10 percent 
rating.  

Other issue

In September 2001, in addition to remanding the issue of the 
veteran's entitlement to an increased disability rating for 
bilateral pes planus, the Board denied his claim of 
entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain. 
That issue has accordingly been resolved an will be addressed 
no further herein.




FINDING OF FACT

The evidence of record indicates that the veteran's service-
connected bilateral pes planus is manifested primarily by 
complaints of pain on use, but without characteristic 
deformity, callosities and swelling. 


CONCLUSION OF LAW

The criteria for a higher disability rating for the veteran's 
bilateral pes planus have not been met. 38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001), 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected bilateral pes planus.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied.  The veteran was notified of the 
pertinent law and regulations, and of the types of evidence 
that could be submitted by him in support of his claims, by 
the Board's September 2001 remand and the RO's August 2002 
letter, which set forth in detail the evidence still needed 
to substantiate his claim.  Crucially, in the October 2002 
supplemental statement of the case, the RO specifically 
notified the veteran of the evidence he was expected to 
obtain and which evidence VA would obtain.  The RO also 
outlined the evidence needed to support the veteran's claim.   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran identified 
service records in his April 1962 claim.  The RO obtained 
those records, as well as VA examination and outpatient 
treatment reports.  In addition, the veteran was afforded VA 
examinations in June 1962, July 1967, September 1975, January 
1978, May 1980, December 1986, August 1991, February 1995, 
August 1996, January 1999 and May 2002 to determine the 
nature and severity of his bilateral pes planus.  

Of particular importance, as noted in the Introduction the 
Board remanded this issue in September 2001 so that 
additional evidentiary development could be accomplished.  In 
particular, the veteran was to be provided a VA examination
To evaluate the severity of his service-connected bilateral 
pes planus.  This was done.  A report of the May 2002 VA 
examination is of record and will be discussed in the Board's 
decision below.  The Board has reviewed the record and 
concludes that all of its remand instructions have been 
complied with.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998) [compliance with remand instructions is neither 
optional nor discretionary; where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].
  
There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He also was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; however, he 
indicated in the Form 9 received in November 1999 that he did 
not want a hearing before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   



Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 
38 C.F.R. §§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002); see also Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the specified factors for each 
incremental rating are examples rather than requirements; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria - pes planus

Pes planus is rated in accordance with the criteria set forth 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  

DC 5276 provides that a 10 percent rating is assigned when 
there is moderate bilateral or unilateral pes planus, with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.  A 30 percent rating is assigned when there is 
severe bilateral pes planus, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  A 50 percent rating is 
awarded when there is pronounced pes planus, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances. 38 C.F.R. § 4.71(a), DC 5276.

Words such as "moderate", "severe" and "pronounced" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". See 38 C.F.R. § 4.6 (2002). It should 
also be noted that use of terminology such as "mild"  or 
"severe" by VA examiners, although evidence to be considered 
by the Board, is not necessarily dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. See 38 C.F.R. §§ 4.2, 4.6 
(2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected bilateral pes planus, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2002).  He essentially contends that 
the bilateral pes planus is more severe than is contemplated 
by the currently assigned rating.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the veteran's bilateral pes planus is most 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5276 [flatfoot]. 
"'Pes planus' is flat feet.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1268 (28th ed. 1994)."  Buckley v. West, 12 Vet. 
App. 76, 79 (1998).  The veteran has not contended that 
another diagnostic code would be more appropriate.

 Schedular rating

The contentions on appeal have been considered, as set forth 
in his substantive appeal received in November 1999, as well 
as the January 2003 statement of his representative.  In 
essence, the veteran has referred to symptomatology which he 
attributes to his service-connected bilateral pes planus,  
including pain, swelling and cramps.  

The Board has carefully reviewed the medical evidence of 
record, in particular, the very recent VA examination which 
was completed in May 2002.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994) [where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, present level of disability is of primary concern and, 
in this respect, past medical reports do not take precedence 
over current findings].  The Board believes that it is 
particularly significant that the May 2002 examination, 
besides being recent, was performed at the Board's request 
for the express purpose of clearly identifying symptomatology 
which is attributable to the service-connected flat feet. 

As noted in the report of the VA examination conducted in May 
2002, the veteran complained of aching painful feet but 
indicated that it did not interfere with his range of motion 
and did not stop him from doing anything once he starts.  He 
reported that he did not take medication for the pain, that 
the pain was alleviated by rest, that he did not wear 
corrective shoes, and did not use sole inserts or braces.  
Physical examination revealed the feet to be flat but with 
normal alignment and weightbearing.  There was mild valgus 
deformity present, correctable by manipulation, with no 
thickening of the tendo Achilles.  The veteran was found to 
have a normal range of motion, with no callosities or 
breakdown of the skin.  The feet were not in pronation.  
Although he had edema of the ankle with pitting 1+, there was 
no instability of the feet, and they were mildly tender on 
the plantar aspect and soles on palpation.  There was no 
tenderness on palpating the Achilles tendon.  X-rays revealed 
normal feet with mild osteopenic changes consistent with the 
veteran's age.  The diagnosis was bilateral pes planus with 
mild functional loss due to pain. 

The balance of the relevant medical evidence reveals largely 
consistent earlier complaints, findings and diagnoses with 
respect to the veteran's bilateral pes planus.  As previously 
indicated, the veteran has been afforded numerous VA 
examinations dated from June 1962 to May 2002.  His 
complaints have largely centered on aching pain in the feet, 
exacerbated by walking, although he reported that he still 
managed to walk quite a lot.  Typical objective findings 
included evidence of plantar fasciitis, but with normal range 
of motion, good pliability, no unusual callosities on the 
plantar surface or sole, either no pronation or minimal 
pronation, no angulation, pain, thickness or tightening of 
the Achilles tendon, good arch, and normal sensation.  With 
the exception of the August 1996 VA examination, the veteran 
was consistently diagnosed with bilateral pes planus 
characterized by mild symptoms and resulting in moderate 
functional impairment.  The August 1996 examiner diagnosed 
pes planus, bilateral, severe, intermittently symptomatic 
with findings compatible with plantar fasciitis.

In this case, the medical evidence of record, to include 
multiple VA examinations, are largely consistent in showing 
that the veteran's pes planus is manifested by complaints of 
pain and swelling.  Significantly, there is absence of  
evidence of marked deformity, pronation, abduction, etc., or 
characteristic callosities.  Moreover, examination reports 
are consistent in showing no change in the veteran's gait, 
posture or ambulation, the latter as inferred from the 
absence of any evidence of unusual shoe wear, attributable to 
pes planus.  The most recent VA examiner specifically noted a 
normal range of motion without crepitus, weakness, 
instability, callosities or other changes of the skin, 
bilaterally.  In short, none of the criteria for a 30 percent 
rating under Diagnostic Code 5276 have been demonstrated in 
the veteran's case, and the Board can identify no other 
factors which would allow for the assignment of a 30 percent 
or higher schedular rating.  

The Board also emphasizes that at the time of that 
examination the veteran himself reported that although he had 
pain with weightbearing, he never had to stop his activities 
due to his pes planus.  Such findings are, again, consistent 
with prior examination evidence, and demonstrate no more than 
moderate disability from bilateral pes planus.  

The Board recognizes the August 1996 diagnosis of "severe" 
bilateral pes planus.  However, given that nine (9) other VA 
examiners diagnosed the veteran with mild  pes planus, the 
Board concludes that the preponderance of the evidence is 
against assignment of an increased rating for pes planus. 

DeLuca considerations

With respect to the application of 38 C.F.R. §§ 4.40 and 4.45, 
as noted above pain on use is part of the schedular criteria.  
That Board has not identified any limitation of function 
caused by pain which would allow for the assignment of 
additional disability.  Significantly, with respect to 
impairment of function, the veteran's alignment, weightbearing 
and range of motion were noted at the May 2002 examination to 
be normal.  This opinion was generated at the Board's request 
to answer this specific question.  The veteran has presented 
or identified no evidence to the contrary.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of an appellant's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance. See also 
VAOPGCPREC 6-96.  In this case, the RO did not adjudicate the 
matter of an extraschedular rating.  Accordingly, the Board 
is without authority to consider the matter.

Conclusion

In summary, after having carefully reviewed the evidence, the 
Board has concluded that an increased disability rating is 
not warranted for the veteran's service-connected bilateral 
pes planus.  The benefits sought on appeal are accordingly 
denied.  For the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2002).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

